         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 1 of 10




UNITED STATES DISTRICT COURT
                                                                            9/30/2020
SOUTHERN DISTRICT OF NEW YORK


                                                            1:18-cv-02463 (ALC)
 IN RE SHANDA LIMITED SECURITIES
 LITIGATION                                                 OPINION AND ORDER



ANDREW L. CARTER, JR., United States District Judge:

                                       INTRODUCTION
       On September 30, 2019, this Court issued an Opinion dismissing Plaintiff’s Amended

Complaint. On October 25, 2019, Plaintiff moved the Court to reconsider that Opinion, or, in the

alternative, for leave to amend the complaint. Upon careful consideration, Plaintiff’s motion is

DENIED in part and GRANTED in part. To the extent reconsideration is granted, the Court finds

Plaintiff’s arguments without merit.

                                           BACKGROUND

       The facts of this case were fully set forth in the Court’s Opinion dated September 30, 2019.

In re Shanda Games Ltd. Sec. Litig., No. 1:18-cv-02463 (ALC), 2019 U.S. Dist. LEXIS 171592

(S.D.N.Y. Sep. 30, 2019). Accordingly, familiarity with the facts is assumed and the summary to

follow will only highlight facts necessary for the motion presently before the Court.

       Defendant Shanda Games is a global video game company incorporated and headquartered

in the Cayman Islands. Amended Complaint (“AC”), ECF No. 25 ¶ 5. On April 3, 2015, Shanda

announced a merger agreement by which the company would go private. AC ¶¶ 10, 102. Although

the prospective buyers, the “Buyer Group”, controlled enough Shanda votes to enter into the




                                                1
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 2 of 10




transaction, Shanda was required to file initial and final proxy statements to allow shareholders to

determine whether they wanted to accept the offer price or exercise appraisal rights. AC ¶ 108.

       On May 5, 2015, Defendant Shanda published an initial proxy statement ("Initial Proxy")

explaining the merger that included, inter alia, projections for an unreleased game called Mir II

Mobile. It subsequently published a final proxy statement on October 13, 2015, ("Final Proxy"),

that included the same projections. AC ¶¶ 131-132.

       Shareholders approved the merger on November 18, 2015. AC ¶¶ 22, 144. Under the

merger agreement, Shanda stockholders received $3.55 per share and Shanda ADS owners

received $7.10 per ADS. AC ¶¶ 144-45. “As a result of the Transaction, Shanda merged into

Capitalcorp Limited, a Cayman Islands corporation created for the purpose of the Transaction. AC

¶ 147. Shanda was the surviving entity of that merger and became a wholly owned subsidiary of

Capitalhold Limited, a Cayman Islands corporation. AC ¶ 147. Capitalhold Limited was owned

by a set of individuals Plaintiff refers to as Buyer Group 5, which thereby indirectly owned Shanda.

AC ¶ 147.

       Some dissenting shareholders exercised their appraisal rights and brought suit against

Defendant Shanda, seeking the Grand Court of the Cayman Islands' determination of the fair value

of its shares. AC ¶¶ 22-23, 151. The Court of Appeal of the Cayman Islands determined the fair

value of the shares was $12.84 per ADS. AC ¶¶ 25.

                                      STANDARD OF REVIEW

       Reconsideration “is an extraordinary remedy to be employed sparingly in the interests of

finality and conservation of scarce judicial resources.” Sigmon v. Goldman Sachs Mortgage Co.,

229 F. Supp. 3d 254, 257 (S.D.N.Y. 2017) (citing Anwar v. Fairfield Greenwich Ltd., 164 F. Supp.


                                                 2
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 3 of 10




3d 558, 560 (S.D.N.Y. 2016). A court will grant such a motion only where the party seeking

reconsideration identifies “an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (citing Virgin

Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). "The standard for

granting such a motion is strict, and reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked—matters, in other words,

that might reasonably be expected to alter the conclusion reached by the court." Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citing Schonberger v. Serchuk, 742 F. Supp. 108,

119 (S.D.N.Y. 1990)). The decision to grant or deny a motion for reconsideration is committed to

the sound discretion of the district court, but in exercising that discretion, the court “must be

mindful that a motion for reconsideration is not favored and is properly granted only upon a

showing of exceptional circumstances.” Boyd v. J.E. Robert Co., No. 05-CV-2455, 2013 WL

5436969, at *2 (E.D.N.Y. Sept. 27, 2013), aff’d, 765 F.3d 123 (2d Cir. 2014) (quoting Nakshin v.

Holder, 360 Fed.Appx. 192, 193 (2d Cir. 2010)).

                                         DISCUSSION
   1. Applicability of the Presumption of Reliance
       In its September 30, 2019 Opinion, the Court concluded that Plaintiff failed to plead an

efficient market, and therefore failed to plead that the presumption of reliance was applicable.

Opinion at 25. Plaintiff asks the Court to reconsider this conclusion, directing the Court to

purportedly controlling precedent on the breadth of the presumption of reliance and its

applicability in off-market transactions. However, none of the authority that Plaintiff points to

shows clear error in this Court’s conclusion, nor that reconsideration is necessary to prevent

manifest injustice.
                                                3
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 4 of 10




       Plaintiff cites cases that set forth the fundamentals of the presumption of reliance: Basic

Inc. v. Levinson, 485 U.S. 224, 247 (1988), Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc.,

879 F.3d 474 (2d Cir. 2018) and Black v. Finantra Capital, Inc., 418 F.3d 203, 210 (2d Cir. 2005).

But the Court’s conclusion that Plaintiff failed to demonstrate an efficient market and thereby

plead reliance was not predicated on a disagreement with the fundamentals of the Basic

presumption. Rather, it was in acknowledgement of the unique application that Plaintiff seeks.

       Plaintiff has pleaded that but for Shanda’s alleged fraud “the market price for Shanda’s

ADS would have reflected its true value (notwithstanding the fact that Buyer Group 5 had enough

votes to force the Transaction to be completed at the $7.10 per ADS price), because the availability

of appraisal as a remedy would have prevented the deal price from serving as a ceiling limiting the

upper-price of the Shanda Securities.” AC ¶ 280.

       In light of the unique conditions that Plaintiff set off as a “notwithstanding” parenthetical,

this Court looked to cases like In re Initial Public Offerings Securities Litigation. There, the

Second Circuit concluded that “the Plaintiffs' own allegations and evidence” demonstrated a lack

of efficient market because IPO markets are generally not efficient, and plaintiff alleged the market

was slow to integrate corrective information. 471 F.3d 24, 42 (2d Cir. 2006), decision clarified on

denial of reh 'g sub nom. In re Initial Pub. Offering Sec. Litig., 483 F .3d 70 (2d Cir. 2007).

       Like in In re Initial Public Offerings Securities Litigation, the facts Plaintiff pleaded do not

make out an efficient market during the class period. According to Plaintiff, “Shanda Securities

were covered by numerous securities analysts employed by major brokerage firms who wrote

reports that were distributed to the sales force and certain customers of their respective firms,

though many of these firms discontinued coverage after the announcement of the proposed



                                                  4
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 5 of 10




Transaction.” AC ¶ 283 (emphasis added). The suspension of analyst coverage at the beginning

of the class period in response to the at-issue transaction points towards an inefficient market.

       While Plaintiff pleads that “[t]he market reacted promptly to public information

disseminated by Shanda”, AC ¶283(e), its allegations do not show that. Plaintiff alleges Shanda

and the press publicly discussed the great demand and expectations for MIR II Mobile during the

class period, AC ¶ 76. But Plaintiff does not plead a single increase in Shanda stock associated

with any such announcements. Rather, Plaintiff pleads that the market price of Shanda ranged

between $6.07 per share and $6.98 for the duration of the class period. AC ¶ 279. That is, regardless

of public statements about Mir II Mobile being massively successful, the share price never went

above the $7.10 per ADS price at which the transaction eventually occurred. This too points to a

lack of an efficient market that was incorporating news about Shanda’s value into its price.

       In light of this, the Court finds no clear error in its conclusion that Shanda failed to plead

an efficient market, such that ADS holders could have reasonably relied on the integrity of the

market price when they chose to sell shares. Plaintiff’s request for reconsideration as to reliance is

DENIED.

   2. Insider Trading Pursuant to Securities Exchange Act of 1934 Section 10(b), Securities

       Exchange Commission Rule 10b-5 and Section 20A by Shanda

       The Court recognizes that its Opinion overlooked Plaintiff’s insider trading arguments. The

Court will therefore GRANT Plaintiff’s request to reconsider this issue. First, Plaintiff asks the

Court to reconsider whether Plaintiff adequately pleaded that Shanda committed an insider trading

violation under Section 10(b), and therefore pleaded a Section 20A claim against Shanda. ECF

No. 59 at 5. Second, Plaintiff asks the Court to reconsider whether “under insider trading law,


                                                  5
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 6 of 10




Shanda had a duty to disclose all material information prior to buying Plaintiff’s ADS”, such that

Shanda not releasing the Mir II Mobile data is actionable. ECF No. 59 at 15-16. For the reasons

that follow, the Court finds no merit in Shanda’s insider trading arguments.

       Section 10(b) of the Securities Exchange Act of 1934 and Securities Exchange

Commission Rule 10b-5 are “violated when a corporate insider trades in the securities of his

corporation on the basis of material, nonpublic information.” United States v. O'Hagan, 521 U.S.

642, 651–52 (1997). Thus, “a corporate insider must abstain from trading in the shares of his

corporation unless he has first disclosed all material inside information known to him.” Chiarella

v. United States, 445 U.S. 222, 227 (1980). The Second Circuit has explained that "[a]ny duty of

disclosure is owed only to those investors trading contemporaneously with the insider; non-

contemporaneous traders do not require the protection of the 'disclose or abstain' rule because they

do not suffer the disadvantage of trading with someone who has superior access to information."

Wilson v. Comtech Telecommun. Corp., 648 F.2d 88, 94-95 (2d Cir. 1981) (citing Fridrich v.

Bradford, 542 F.2d 307, 326 (6th Cir. 1976) (Celebrezze, J., concurring), cert. denied, 429 U.S.

1053 (1977)).

       Similarly, in creating a private cause of action for insider trading, Section 20A expressly

limited standing to contemporaneous investors in securities of the same class. 15 U.S.C. § 78t-

1(a). “In order to state a claim under Section 20A(a), plaintiffs must: (1) plead a predicate insider

trading violation of the Exchange Act, and (2) allege sufficient facts showing ‘that the defendant

traded the security at issue 'contemporaneously' with the plaintiff.’” In re Take-Two Interactive

Sec. Litig., 551 F. Supp. 2d 247, 309 (S.D.N.Y. 2008) (citations omitted).

       Here, Plaintiff’s insider trading claims center on the completion of the going-private

transaction. Plaintiff asserts that Shanda was the purchaser in that transaction—in which case the

                                                 6
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 7 of 10




contemporaneous trading requirement would be met. However, Plaintiff has not pleaded facts to

support this assertion.

       Plaintiff concedes that Shanda was not the payor in the going-private transaction. Reply at

3 (“. . . Plaintiff admits the Amended Complaint erred in alleging that this payment was made by

Shanda. . . .”). The Final Proxy and Merger Agreement indicate that the entities that paid for the

shares were Capitalhold Limited, an exempted company with limited liability incorporated under

the laws of the Cayman Islands, and Capitalcorp Limited, an exempted company with limited

liability incorporated under the laws of the Cayman Islands and a wholly owned subsidiary of

Capitolhold. ECF No. 45-1 at I; ECF No. 61-1 at 10.

       Plaintiff takes the position that Shanda is a purchaser as well but fails to plead facts

substantiating how. Plaintiff seems to suggest that the sale of the ADS occurred after the

Transaction from which Shanda was the surviving corporation. ECF No. 56 at 18-10. This is not

right. “[T] he time of a ‘purchase or sale’ of securities within the meaning of Rule 10b-5 is to be

determined as the time when the parties to the transaction are committed to one another.” Radiation

Dynamics, Inc. v. Goldmuntz, 464 F.2d 876, 891 (2d Cir. 1972). The Final Proxy indicates that

shareholders had to commit to sale or appraisal pre-merger. It states: “Shareholders who elect to

dissent from the Merger will have the right to receive payment of the fair value of their Shares if

the Merger is completed, but only if they deliver to the Company, before the vote for the Merger

is taken at the extraordinary general meeting, a written objection to the Merger and subsequently

comply with all procedures and requirements of [the appropriate Cayman Islands Company Law]

for the exercise of dissenters’ rights. . . .” ECF No. 45-1 at iv (emphasis added). Indeed, Plaintiff

twice pleaded that he sold his shares on November 18, 2015, AC ¶¶ 31, 287, to which admission

he is bound. Bellefonte Re Ins. Co. v. Argonaut Ins. Co., 757 F.2d 523, 528 (2d Cir. 1985) (“A

                                                 7
           Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 8 of 10




party’s assertion of fact in a pleading is a judicial admission by which it normally is bound . . . .”).

The commitment to accept or appraise precedes the merger, and therefore the existence of the

surviving corporation Shanda.

          Aside from the timing argument, which is rendered implausible by the Final Proxy—a

document on which Plaintiff repeatedly relies in its Amended Complaint—Plaintiff fails to plead

facts that indicate why the purchase of Shanda shares by Capitalhold or Capitalcorp is also a

purchase by Shanda. Because Plaintiff has failed to plead contemporaneous trading, both the

Sections10b-5 and 20A insider trading claim are rightly dismissed. Since Plaintiff did not plead

that Shanda engaged in insider trading, it also necessarily fails to plead that Shanda had a duty

pursuant to insider trading law to disclose the Mir II Mobile data.

          For these reasons, the Court finds Plaintiff failed to adequately plead these insider trading

claims.

   3. Cayman Island Duty To Disclose Mir II Mobile Data

          The Court will also reconsider whether Cayman Island law required the disclosure of the

Mir II Mobile data, which argument the Opinion overlooked. Plaintiff has argued that, pursuant to

Cayman Island law, Shanda had a duty to provide Plaintiff and shareholders “sufficient

information” to understand the merger, including a “meaningful valuation”. Mot. at 16. This duty

would, in turn, establish an element of Section 10b liability for Shanda’s failure to release the Mir

II Mobile data as a pure omission. See Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38

(2011) (requiring (a) a material omission; (b) scienter (c) reliance; (d) a connection between the

falsity and the purchase or sale of securities; and (e) economic loss).




                                                   8
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 9 of 10




        Plaintiff pleads that “Cayman Islands corporations, like Shanda, have a duty to provide

investors with sufficient information to adequately understand the Transaction that they are called

upon to consider”. AC ¶ 290. In its briefing, Plaintiff proffers Davis v. Scottish Re Grp. Ltd., 159

A.D.3d 528, 529, 74 (App. Div. 1st Dept) as authority on Cayman law. Plaintiff characterizes

Davis as indicating that under Cayman law “Shanda must provide its shareholders with ‘sufficient

information’ to understand the merger, including a ‘meaningful valuation’ of their shares.” Mot.

at 16. Not so.

        The portion of Davis on which Plaintiff relies does not support such an expansive duty.

Rather, it says:

        “However, to the extent the director defendants gave shareholders an information
        statement providing information and recommendations about the merger
        transaction, they owed the shareholders a ‘sufficient information duty’ (Sharp v. Blank,
        [2015] EWHC 3220 [Ch], ¶ 5). This is not a duty of loyalty, which would require the
        directors to subordinate their interests to the shareholders' interests, but ‘if [the directors]
        are going to invite the shareholders to a meeting, common fairness requires that they
        explain what the purpose of the meeting is’ in a "clear and comprehensible’ manner (id. ¶
        21).”
Davis, 159 A.D.3d at 529-30 (emphasis added). This is not a statement about pure omission. It

indicates that when directors make a statement, for example, by giving shareholders an information

statement, they have a duty that it not be misleading.

        The cited portion of Davis indicates that Cayman Island law would ask whether the Final

Proxy was misleading because it did not include the Mir II Mobile data. The Court has already

concluded that “Plaintiff has failed to demonstrate that the omission was misleading”. Opinion at

18-19. Plaintiff has not asked the Court to reconsider this assessment, nor does the Court see any

reason this question would come out differently under an analogous Cayman Island framework.




                                                   9
         Case 1:18-cv-02463-ALC Document 70 Filed 09/30/20 Page 10 of 10




         The Court therefore concludes that Plaintiff’s allegation that said Cayman duty would give

rise to an affirmative duty for Shanda to disclose the Mir II Mobile data is without merit.

                                              CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for reconsideration is DENIED in part and

GRANTED in part. The Court concludes that the reconsidered arguments lack merit. Consistent

with the request from Plaintiff, the Court will issue a scheduling order to consider granting Plaintiff

leave to amend. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos.

66 and 68.

         SO ORDERED.

Dated:          September 30, 2020
                New York, New York             ____________________________________
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge




                                                  10
